DETAILED ACTION
This action is responsive to the following communications: the Application filed on May 20, 2020.
Claims 1-8 are presented for Examination. Claims 1 and 8 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 05/20/2020.  This IDS has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to In Claim 3 the recited limitations “a stator magnetic flux coordinate plane as a criterion” fail to describe what the coordinates are and how “coordinate plane as a criterion” is obtained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 recites the limitations of “magnetic flux command generation unit” renders the claim vague and indefinite. Because what is magnetic flux command generation unit and how and where this selects a calculation criterion is not pointed in the disclosure. 
Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al.   (US 2015/0200613).
Regarding independent claim 1, Ota et al. disclose that a motor drive system (Fig. 1) comprising:
an inverter (Fig. 1: 32) that causes a current to flow through a winding of an induction motor (Fig. 1: IM: 31); and 
a control device (Fig. 1: 60) that drives the induction motor by controlling the inverter through vector control, 
wherein the control device includes a plurality of calculation criteria (Fig. 2: S101,S102 and [0031]) for a stator magnetic flux estimated value of the induction motor and includes an appropriate magnetic flux command generation unit that selects a calculation criterion for the stator magnetic flux estimated value that further increases a loss of the induction motor from among the plurality of calculation criteria on the basis of at least a rotation speed of the induction motor in the case of braking the induction motor (Fig.3C and [0035];” an energy loss during regenerative braking is increased from D0 to D1 between the FIG. 3C” and Fig. 4). 

Regarding claim 2, Ota et al. disclose that a motor drive system (Fig. 1) comprising: wherein the appropriate magnetic flux command generation unit selects the calculation criterion for the stator magnetic flux estimated value on the basis of a logical value ([0033]; SOC) that is defined on the basis of a voltage output by the inverter, a current flowing from the inverter to the winding of the induction motor, and a rotation speed of the induction motor ([0036]; “the controller 60 controls the electric current of the synchronous motor generator 21 and the induction motor generator 31 in accordance with the first regenerative torque command value BT1* and the second regenerative torque command value BT2* to operate the electric vehicle 100 in regenerative braking”).

Regarding claim 3, Ota et al. disclose that wherein the appropriate magnetic flux command generation unit selects the calculation criterion for the stator magnetic flux estimated value by using whether or not an oval representing a maximum current of the current flowing through the winding of the induction motor is included inside a circle of a maximum voltage of a voltage relating to the winding of the induction motor on a stator magnetic flux coordinate plane as a criterion (Fig. 5 and [0038]).

Regarding claim 4, Ota et al. disclose that wherein the appropriate magnetic flux command generation unit determines a magnitude of a stator magnetic flux command value on the basis of an operating point determined on the basis of a maximum current of a current flowing through the winding of the induction motor and a torque command value on a stator magnetic flux coordinate plane in a case in which a rotation speed of The controller 60 calculates a target regenerative brake torque BTreq based on a vehicle speed obtained by the vehicle speed sensors 44, 45 shown in FIG. 1, a depression amount of the brake pedal sensed by the brake pedal depression amount sensor 29, and a map of the target regenerative brake torque BTreq of the electric vehicle 100 with respect to the vehicle speed and the depression amount of the brake pedal shown in FIG. 4”).

Regarding  claim 5, Ota et al. disclose that wherein the appropriate magnetic flux command generation unit sets the magnitude of the stator magnetic flux command value relating to the operating point determined on the basis of the maximum current of the current flowing through the winding of the induction motor and the torque command value on the stator magnetic flux coordinate plane to be smaller than a magnitude of a stator magnetic flux command value relating to an operating point determined on the basis of a maximum voltage applied to the winding of the induction motor in a case in which the rotation speed of the induction motor is relatively low ([0025]).

Regarding  claim 6, Ota et al. disclose that wherein the appropriate magnetic flux command generation unit sets an operating point determined on the basis of a maximum voltage of a voltage relating to the winding of the induction motor and a torque command value on a stator magnetic flux coordinate plane to be disposed inside an oval  (Fig. 5) defining a maximum current of the current flowing through the winding of the induction motor in a case in which the rotation speed of the induction motor is relatively high ([0030]; “As shown with a line f1 in FIG. 3A, when the state of charge (SOC) of the battery 11 is low (below or equal ≦first threshold A)), the ratio R1 of the first regenerative torque BT1 of the synchronous motor generator 21 having a higher regenerative efficiency is set to be larger than the ratio R2 of the second regenerative torque BT2 of the induction motor generator 31 having a lower regenerative efficiency”).

Regarding claim 7, Ota et al. disclose that wherein the control device includes a torque command limit unit that limits a command value of an air gap torque of the induction motor to a value determined on the basis of a loss of the induction motor and the rotation speed of the induction motor (Fig.3C and [0035]; “ the energy loss during regenerative braking is gradually decreased and reaches zero at the third threshold C.”).

Regarding independent claim 8, Ota et al. disclose that a control method of a motor drive system (Fig. 1) including:
an inverter (Fig. 1: 32) that causes a current to flow through a winding of an induction motor; and 
a control device (Fig. 1:60) that drives the induction motor by controlling the inverter through vector control, 
wherein the control device includes a plurality of calculation criteria (Fig. 2: S101,S102 and [0031]) for a stator magnetic flux estimated value of the induction motor, 
the control method comprising selecting a calculation criterion for the stator magnetic flux estimated value that further increases a loss of the induction motor from among the plurality of calculation criteria on the basis of at least a rotation speed of the induction motor in the case of braking the induction motor (Fig.3C and [0035];” an energy loss during regenerative braking is increased from D0 to D1 between the first threshold A and the second FIG. 3C” and Fig. 4).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/MUHAMMAD S ISLAM/           Primary Examiner, Art Unit 2846